                                                                                FILE!
                                              ^                      ^ U-S- district CSURT
                        3n tl)e tiniteiJ States; JBiJStrict Couta^ > - ick div
                        Jfor tl^e ^otttljern JBiJftnct of
                                   WaytvoiH ©ibistfon                    CLERK I
                                                                         SO. LIST. OF GA.

              JAIRO ESTUPINAN MICOLTA,

                         Petitioner,                         CIVIL ACTION NO.: 5:I9-cv-74


                   V.




              WARDEN TRACY JOHNS,

                         Respondent.

                                              ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 12.    Petitioner Jairo Micolta


              ("Micolta") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Micolta's 28 U.S.C. § 2241 Petition for failure to follow this


              Court's Order, DENIES as moot Respondent's Motion to Dismiss,

              and DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.         Additionally, the Court

              DENIES Micolta in forma pauperis status on appeal.

                  SO ORDERED, this        ^       day^                        , 2020.

                                          HON. /LISA/GODBEY WOOD, JUDGE
                                         UNITED S^TES DISTRICT COURT
                                         SOUTHEM^ DISTRICT OF      GEORGIA




AO 72A
(Rev, 8/82)
